Order entered January 24, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00942-CR
                                   No. 05-19-00943-CR
                                   No. 05-19-00944-CR

                     MARCOS GALLEGOSMARTINEZ, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F18-57057-Q, F18-57058-Q, F18-57059-Q

                                        ORDER
       Before the Court is appellant’s January 21, 2020 second motion to extend time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

February 21, 2020. We caution appellant that further requests for extension of time are

disfavored.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE